Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following is a Final office action on the merits in response to the communication received on 10/20/2021. 
	
Claim Status:
Canceled claims: 1-20.
Amended claims: 21-25, 28-33, and 36-40.
Pending claims: 21-40.

Note: Examiner previously withdrew the rejections of claims 21-40 under 35 USC 103. However, the rejection under 35 USC § 101 directed to non-statutory subject matter of claims 21-40 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


21, 28 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the citations in claims 21, 28, and 37, such as “determinng, at the server and the transaction…a customizable tipping process whereby a second tip amount to be added….via the first application…”. These are not clearly described in specification and considered new matter. (Ref. spec. para [00109-111]-from the GUI of Fig. 7, the payer can have only selectable tipping options …with a given merchant…from tip settings).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/machine, which are a statutory category of invention.
Claim 21 (exemplary) recites a series of steps for processing payments and enabling payers to provide gratuities to merchants. 
[Step-2A] The claim 21 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 21 recites the limitations of 
receiving,… from a first … a request to enter into a transaction with a service provider, the transaction having a corresponding transaction amount, each of the customer and the service provider having an account including corresponding identifying information …; 

determining, … and for the transaction, a tipping process, the tipping process being one of an automatic tipping process for the transaction whereby a first tip amount is automatically determined by … to be added to the transaction amount, or a customizable tipping process whereby a second tip amount to be added to the transaction amount is provided via the first …;
after receiving the request to process the cardless payment, applying one of the first tip amount or the second tip amount to the transaction amount based on the determined tipping process;
delaying, and after the transaction between the service provider and the customer is completed, processing of the payment for the transaction until the first tip 3 66159998.1U.S. Serial No.: 16/193,227Docket No. 085091-610190 SQ-0092-US1-C1 66159998.1 amount is applied based on the automatic tipping process, or until one of an expiration of a threshold timing or the second tip amount is received via the first … based on the customizable tipping process; and 
processing the cardless payment based at least on one of  transaction amount and the tip amount using the payment information of the customer.  

The claimed method/machine simply describes series of steps for processing payments and enabling payers to provide gratuities to merchants. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional 
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using server/processor, mobile devices and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 28 and 37.  Furthermore, the dependent claims 22-27, 29-36 and 38-40 do not resolve the issues raised in the independent claims. The claims 22-27, 29-36 and 38-40 are directed towards using one or more options for adding tips and digital receipt. 
Accordingly, the dependent claims 22-27, 29-36, and 38--40 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Response to Arguments

Applicant's arguments filed on 10/20/2021 related to 101 rejection have been fully considered and they are deemed to be non-persuasive. 
Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on July 20, 2021.
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and The claims Recite” Significantly More" than abstract idea and cited Court case McRO.
Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance (2019-PEG).
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014).  Under Alice. 

Examiner respectfully disagrees with applicant’s assertion 
Applicant noted above that “in a world without computers, it is impossible for a human to 1066159998.1 U.S. Serial No.. 16/193,227Docket No. 085091-610190 SQ-0092-US1-C166159998.1complete a transaction but delay the processing of a cardless transaction for a period of time until that person decides whether he or she wants to add a tip for the 
Examiner respectfully disagrees. As found by the courts “In order for the addition of a machine (processor) to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly . . . .” SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Content Extraction, 2013 WL 3964909, at *12 (“the mere use of a computer to more quickly and efficiently . . . accomplish a given task does not create meaningful limitation on an otherwise abstract and wide ranging concept”).
Applicant’s citation of McRO is non-persuasive because the claims at issue in McRO are readily distinguishable over the instant claims In McRO, Inc. v BANDAI NAMCO GAMES AMERICA "Accordingly, it is the primary object of this invention to provide a method for automatically . . . producing accurate and realistic lip synchronization and facial expressions in animated characters." Id. at col. 2 ll. 45-50. Essentially, the patents aim to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes. This automation is accomplished through rules that are applied to the timed transcript to determine the morph weight outputs. The patents describe many exemplary rule sets that go beyond simply matching single phonemes from the timed transcript with the appropriate morph target. Instead, these rule sets aim to produce more realistic speech by "tak[ing] into consideration the differences in mouth positions for similar phonemes based on context." Id. At col. 10 ll. 6-7. 

The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
Moreover, examiner also respectfully disagrees with applicant’s assertion that “claim 21 provides a technological improvement to technological platforms used for electronic commerce.”  
What applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. Here, the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a device performing its generic computer functions does not make the claims less abstract. 
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit 
A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014).  Under Alice. 

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained.   




Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Smith et al (US 2010/0125495 A1) discloses Method for providing a Mobile Wallet at a Mobile telephone.
Singhai et al (US 2002/0095380 A1) discloses Method and Apparatus for Restaurant Payment System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

          
                                                                                                                                                                                                  
      /HATEM M ALI/
Examiner, Art Unit 3691


/HANI M KAZIMI/Primary Examiner, Art Unit 3691